On application for rehearing,
Manning, C. J.
The application is based on the allegation that the judge below took under advisement, not the evidence adduced to confirm the default, but the objections, and laws quoted thereunder in opposing that confirmation, and that at the time the objections were overruled, and a new motion made to confirm, the answer had already been filed.
We give implicit credence to the statement by the attorney, but unfortunately the minutes of the lower court shew the precise proceedings mentioned in our original opinion, and if we should introduce the practice of being guided by the recollection of counsel touching judicial proceedings instead of the official record, we should soon revolutionize the whole system of practice.
Rehearing refused.